Citation Nr: 1760079	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  04-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, posttraumatic stress disorder (PTSD), bipolar disorder, adjustment disorder, and generalized anxiety disorder.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971, and had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2007.  A transcript of the hearing is associated with the evidentiary record.

In an April 2007 decision, the Board reopened the Veteran's claim of entitlement to service connection for schizoaffective disorder, and remanded the matter for further development.

 The Veteran and his wife testified at a Travel Board hearing before a second VLJ in April 2010.  A transcript of the hearing is associated with the evidentiary record.

In September 2015, the Veteran's previous representative submitted to the Board a written notice of withdrawal from representation for all pending issues.  The evidence of record includes a copy of an August 2015 letter from the representative to the Veteran notifying him of the intent to withdraw as representative before VA.  The Veteran has not indicated he has a new representative in this matter, and he did not contest his prior representative's withdrawal.  See 38 C.F.R. § 20.608 (2017).  Accordingly, the Veteran is representing himself before the Board.

In February 2016, the Board remanded this matter to afford the Veteran a hearing before a third VLJ, pursuant to his request in a May 2014 VA Form 9.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The Veteran was scheduled to appear for a videoconference hearing before a third VLJ in September 2016.  The evidentiary record contains a letter sent to the Veteran's address of record in August 2016, noting the date, place, and time of the hearing.  The Veteran did not report for the September 2016 hearing before the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d) (2017).

In December 2016, the Board again remanded this matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder was not shown in service and is not related to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a January 2011 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board also notes that in its most recent remand in December 2016, the RO was instructed to schedule the Veteran for a VA examination to determine the nature and etiology of his current acquired psychiatric disorder.

Per the December 2016 remand instructions, the Veteran was scheduled for a VA examination in May 2017 to further clarify the nature and etiology of his acquired psychiatric disorder.  However, the Veteran failed to report for this examination.  Due to apparent concerns by the rating veterans service representative (RSVR) about the Veteran's notification for the May 2017 VA examination, additional efforts were made to schedule the Veteran for a VA contract examination in June 2017 to again further clarify the nature and etiology of his acquired psychiatric disorder.  However, the record demonstrates that the Veteran again failed to report to the June 2017 VA contract examination.  

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Under the foregoing circumstances, the Board will not remand this matter again to arrange a new examination for the Veteran's claimed acquired psychiatric disorder to include PTSD disability.  Rather, the Board will adjudicate the issue on appeal based upon the evidence that is currently of record.  38 C.F.R. § 3.655 (2017).

The Board also notes the Veteran's reports that he received inpatient psychiatric treatment at the Atlanta VA Medical Center (VAMC) within a year of his separation from active duty service in 1971, and that he had received outpatient treatment between 1974 and 1976.  Notably, a June 1981 Atlanta VAMC discharge summary indicated that the Veteran had a history of multiple admissions at the Atlanta VAMC.  Per the December 2016 Board remand instructions, the RO attempted to obtain VA treatment records, including inpatient treatment records, from the Atlanta VAMC dated from September 1971 to May 1981.  However, in a May 2017 correspondence, the Atlanta VAMC indicated that a search of their systems did not reveal any records for the Veteran from September 1971 to May 1981.  

The December 2016 Board remand also noted that there were outstanding relevant private treatment records.  Per the December 2016 Board remand instructions, the RO sent a correspondence in January 2017 which requested that the Veteran identify all private mental health treatment, and any treatment for mental health symptoms, since his separation from active duty service.  However, the Veteran did not respond to this request.

The Board finds that the RO substantially complied with the December 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As discussed in further detail below, there is no showing of any chronic psychoses (such as schizophrenia) in-service, or continuous after separation, or which manifest to a degree of 10 percent or more within one year of separation from service.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends that his current acquired psychiatric disability began during, or is related to, his active duty service.  The Veteran reported that he was removed from training for military police after receiving mental health treatment in service.  Further, the Veteran contends he has experienced psychiatric symptoms and been treated for his acquired psychiatric disability since his separation from active duty service.

The Veteran's service personnel records confirm the Veteran's reports that he had originally enlisted or volunteered for law enforcement and began advanced individual training for military police, but then his Military Occupational Specialty (MOS) was changed from Military Police to Cook, and later to Motor Transport Operator.  The Veteran's service personnel records also include multiple Records of Proceedings Under Article 15 during the Veteran's active duty service, for infractions such as failure to report to duty, absence from duty without authorization, and failure to obey lawful orders, as well as a Court Martial for physically assaulting two military police officers.

The Veteran reported receiving inpatient psychiatric treatment during his active duty service at the 97th General Hospital in Frankfurt, Germany.  His service treatment records include a September 1969 Clinical Record Cover Sheet which states the Veteran was admitted to the 97th General Hospital in Frankfurt, Germany for two days, and received psychiatric treatment.  The diagnosis was "Drunkenness simple."

Per the December 2016 Board remand instructions, efforts were taken to obtain any outstanding service treatment records, to include any records regarding the Veteran's hospitalization and psychiatric treatment at the 97th General Hospital in Frankfurt, Germany in September 1969.  Accordingly, service treatment records from the 97th General Hospital in Frankfurt, Germany were associated with the Veteran's claims file.  These service treatment records demonstrate that the Veteran was admitted for "drunkenness" and that he was concerned about his girlfriend.  No specific psychiatric complaints or diagnoses were noted and there was no indication of any further psychiatric treatment. 

A January 1970 service treatment record noted that the Veteran was "crabby sometimes" and "short with friends".  However, the treatment note also specifically indicated that there was no psychiatric disease.

Notably, the Veteran's June 1971 separation examination was negative for complaints, treatments or diagnoses relating to a psychiatric condition.  On an August 1971 statement of his medical condition, the Veteran also specifically indicated that there had been no change in his medical condition since his separation.

A June 1981 hospital treatment note indicated that the Veteran presented with suicidal ideation.  The Veteran was diagnosed with schizoaffective disorder and polydrug abuse.

An October 1983 treatment note provided a diagnosis of schizoaffective disorder, substance abuse, and convulsive disorder.  

An October 1983 hospital treatment report noted diagnoses of episodic alcohol and cocaine dependence.  

The Veteran underwent a VA neuropsychiatric examination in May 1986.  The Veteran reported having a nervous breakdown while in service which required that he be kept for observation for a week.  The examiner provided a diagnosis of schizoaffective disorder.  

In July 1989, the Veteran was admitted to a mental health facility with an admission diagnosis of adjustment disorder and depressed mood.  He reported that he was depressed and had attempted suicide the night before with an overdose of cocaine.  The discharge diagnosis was cocaine abuse.

A July 2002 treatment report noted a diagnosis of bipolar disorder.

In April 2003, the Veteran was evaluated at the VAMC for complaints of suicidal and homicidal ideation.  The Veteran at the time had reported stressors at home and that these were causing him to have a reemergence of his PTSD symptoms.  The diagnosis was a history of schizophrenia, a history of PTSD, alcohol dependence, cocaine abuse and rule out mood/thought disorder.

A social worker's correspondence from April 2003 indicated that the Veteran had a history of being treated for schizophrenia and bipolar disorder for the past 15 years.  The Veteran reported that he began drinking in service as a result of his stressors to help him relax.  The social worker reported that during the Veteran's tour of duty he began receiving treatment for signs and symptoms similarly categorized with schizophrenic substance induced mood disorder which continued after discharge from the service and for which he continued to receive treatment after discharge from the service.  The social worker opined that the Veteran in service was experiencing that of substance-induced mood disorder which subsequently manifested itself as residual schizophrenia and then bipolar disorder.  The social worker provided a diagnosis of service-connected PTSD, service induced mind-altering alcoholism and substance use disorder, adjustment disorder with associated anxiety and depression and bipolar disorder.  The social worker concluded that the signs and symptoms of the Veteran's schizophrenia manifested while he was in service and this evidence in itself should be supporting of a service-connected disability based on the diagnosis of schizophrenia.

A May 2003 VA treatment note provided a diagnosis of bipolar disorder 

An October 2003 VA treatment report provided a diagnosis of anxiety disorder, alcohol abuse and cocaine abuse.

A June 2006 VA treatment report provided a diagnosis of schizophrenia, alcohol dependence and PTSD by history.

In August 2009, a VA examiner reviewed the evidence of record, and opined that it was less likely than not that any current psychiatric condition was related to his active duty service.  The examiner noted the Veteran was first seen by the Atlanta VAMC in April 2003 where he was evaluated for complaints of suicidal and homicidal ideation.  The Veteran at the time had reported stressors at home and that these were causing him to have a reemergence of his PTSD symptoms.  The examiner also noted a social worker's note from April 2003 which indicated that the Veteran had a history of being treated for schizophrenia and bipolar disorder for the past 15 years.  A private physician in June 2003 diagnosed the Veteran with schizoaffective disorder, opiate dependence, alcohol abuse and tardive dyskinesia.  The examiner also noted an October 2003 private treatment report which noted a diagnosis of chronic paranoid schizophrenia, anxiety disorder, alcohol and cocaine abuse and personality disorder not otherwise specified (NOS).  The examiner noted that in November 2003, the Veteran was diagnosed with alcohol dependence, cocaine abuse and schizophrenia paranoid type.  The treatment note also indicated that there was a diagnosis of PTSD by history.  In March 2005, the Veteran was diagnosed with PTSD, alcohol dependence, cocaine abuse and a history of schizophrenia.  The examiner noted that inpatient psychiatry notes in May 2006 reported diagnoses of schizophrenia, cocaine abuse, alcohol dependence and a history of PTSD occasionally mentioned.  The examiner also noted that the Veteran's service treatment records demonstrated that the Veteran's enlistment and separation examinations did not report any mental health problems.  The examiner reported the September 1969 episode of "simple drunkenness" which apparently resolved in 24 hours and also noted that a January 1970 service treatment note indicated that there was no psychiatric disease.  

The examiner also noted that an Atlanta VAMC hospital summary indicated that the Veteran was hospitalized in June 1981 where it was reported that he had a long history of alcohol abuse, depression, suicide attempts and multiple admissions to the alcohol treatment center at the VAMC.  The diagnosis was schizoaffective disorder and alcohol abuse.  

Regarding the social worker's April 2003 statement in support of the Veteran's claim, the August 2009 VA examiner noted that the social worker made "very unorthodox statements" regarding the Veteran's diagnoses.  The examiner in particular noted the social worker's claim that "schizophrenia is a mood disorder" which the examiner indicated was "categorically not".  The examiner also noted that the social worker referenced a number of hospital records that seemed to be never have been reviewed as they contradicted much of the history given to her by the Veteran.  While the social worker provided diagnoses for the Veteran such as PTSD and service-induced mind altering alcoholism substance abuse disorder, the examiner indicated that the social worker did not detail the criteria met for these many diversive disorders or any A-criterion level stressor that might have precipitated PTSD.  

The August 2009 VA examiner diagnosed the Veteran with schizophrenia, alcohol abuse in remission and cocaine dependence in remission.  The examiner noted that the Veteran's claims file consisted of a vast amount of conflicting information and his current treatment records were marked by inconsistent history and variable diagnoses that were at times difficult to reconcile.  The materials from the April 2003 social worker were in "wide disagreement" with respect to diagnosis and these records also contained information considerably at variance with standard diagnostic procedures and practices.  The examiner opined that these records were essentially unhelpful in any overview of the Veteran.  Regarding the proposed diagnosis of PTSD, the examiner did not see conclusive evidence that the Veteran served in combat, let alone serving in two tours in Vietnam as he had claimed.  The examiner also noted that there was no information that the Veteran was treated for mental health issues in service other than for mild irritability.  Therefore, the examiner opined that it was less likely than not that the Veteran's current psychiatric disability was related to his active duty period.

A November 2009 private treatment report noted that the Veteran had "PTSD from war".  However, the Axis I diagnoses provided did not include PTSD as they were listed as schizophrenia and alcohol dependence.

A December 2009 VA treatment note provided diagnoses of alcohol dependence, opiate dependence in remission, cocaine dependence in remission, and schizophrenia.

An April 2010 VA treatment report which established treatment noted that the Veteran reported that he had schizophrenia which had its onset in the military.

Considering the claim for service connection for an acquired psychiatric disability to include PTSD, the Board finds that the claim must be denied.

Regarding the PTSD aspect of the Veteran's claim, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  Here, the Board will initially turn to the issue of whether the Veteran has a current diagnosis of PTSD and, if so, whether such disorder is related to his military service, to include combat exposure therein.

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 38 C.F.R. § 3.304(f).

In this case, the persuasive medical evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD.  

As detailed above, there are substantial treatment records associated with the claims file.  Notably, the April 2003 letter from a private social worker and a November 2009 private treatment report suggest a diagnosis of PTSD.  However, there are many other diagnoses from several medical professionals that do not show PTSD but rather just document a history of PTSD based on the Veteran's reports. 

Notably, the November 2009 private treatment report indicated that the Veteran had "PTSD from war".  However, as noted above, the Axis I diagnoses provided did not include PTSD as they were listed as schizophrenia and alcohol dependence.

Regarding the April 2003 letter, the private social worker reported that she diagnosed the Veteran with service-connected PTSD.

Conversely, the May 1986 VA examiner did not provide a diagnosis of PTSD while the August 2009 VA examiner concluded that the results of the evaluation did not reveal evidence of fully diagnosable PTSD.   

In making the conclusion that that the Veteran did not meet the full criteria for PTSD, the August 2009 VA examiner specifically addressed the findings of the April 2003 social worker in regards to her diagnosis of PTSD as he noted that the social worker did not detail the criteria met for these many diversive disorders or any A-criterion level stressor that might have precipitated PTSD.  

The Board ultimately finds the most probative evidence of record to be the opinions of the VA examiners in May 1986 and August 2009, which are more consistent with the clinical evidence of record, and which were provided by a neuropsychologist and psychologist of greater training and expertise than the social worker who provided the April 2003 letter.
 
Additionally, while statements from the Veteran reflect his continued assertion that he has PTSD, the most probative medical evidence does not support his opinion.  While the Veteran is competent to report symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying psychiatric disorder.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current diagnosis of PTSD.

Regarding an acquired psychiatric disorder other than PTSD, after having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an acquired psychiatric disorder had its onset in service.  

Initially, as the Board notes that there is a current diagnosis of schizoaffective disorder, bipolar disorder, adjustment disorder, and generalized anxiety disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

While the Veteran has a current diagnosis of schizophrenia, the Board notes that there is no medical evidence of record indicating that the Veteran had any psychosis within one year of discharge from his active duty which would warrant establishing service connection for an acquired psychiatric disorder on a presumptive basis under 38 U.S.C.A. §1112.

The Veteran's service treatment records are again negative for treatment or complaints related to an acquired psychiatric disability and there are no clinical findings or diagnoses of any psychiatric disability during service or for several years thereafter.  See 38 C.F.R. §§ 3.307, 3.309, 3.384(f).  Thus, the Board finds that service connection for schizophrenia, as a chronic disease, is not warranted.

Notably, the Veteran's June 1971 separation examination was negative for complaints, treatments or diagnoses relating to a psychiatric condition and on an August 1971 statement of his medical condition, the Veteran also specifically indicated that there had been no change in his medical condition since his separation.

While the Veteran reported that he received inpatient psychiatric treatment at the Atlanta VAMC within a year of his separation from active duty service in 1971, as noted above, the Atlanta VAMC indicated that a search of their systems did not reveal any records for the Veteran from September 1971 to May 1981.  

As noted above, the first documented medical evidence of a psychiatric disorder is the Veteran's admission for a suicide attempt in June 1981.  This initial treatment is almost 10 years after the Veteran's discharge from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board notes again that the Veteran's service treatment records are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until June 1981.  

Regarding service connection on a direct basis, while the Veteran has a current acquired psychiatric disability, the Veteran's service treatment records are negative for treatments or complaints related to a psychiatric disability.  While the service treatment records document an episode of "simple drunkenness" and another episode where the Veteran was noted to be "crabby", the service treatment records also specifically noted that there was no psychiatric diagnosis.  

The Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship regarding service connection on a direct basis.  

Notably, in an April 2003 letter, a private social worker concluded that the signs and symptoms of the Veteran's schizophrenia manifested while he was in service and this evidence in itself should be supporting of a service-connected disability based on the diagnosis of schizophrenia.

Conversely, the August 2009 VA examiner opined that it was less likely than not that any current psychiatric condition of the Veteran's was related to his active duty service.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds the August 2009 opinion of the VA examiner to be the most probative.  

Regarding the April 2003 statement in support of the Veteran's claim, the Board notes that this positive opinion, in part, is based on the social worker reporting that the Veteran began receiving treatment for signs and symptoms similarly categorized with schizophrenic substance induced mood disorder while in service.  However, as noted above, the service treatment records are negative for treatments or complaints related to a psychiatric disability as there was no psychiatric diagnosis despite an episode of "simple drunkenness" and another episode where the Veteran was noted to be "crabby".

Significantly, as noted by the August 2009 VA examiner, the April 2003 social worker also made "very unorthodox statements" regarding the Veteran's diagnoses and also referenced a number of hospital records that contradicted much of the history given to her by the Veteran.  

As a result, the Board finds that the April 2003 social worker's conclusion that the signs and symptoms of the Veteran's schizophrenia manifested while he was in service is not probative.  A medical opinion based on an inaccurate factual premise is not probative.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In contrast, the August 2009 opinion of the VA examiner provided a more detailed rationale than the April 2003 social worker.  The August 2009 VA examiner also specifically addressed the social worker's April 2003 letter in noting that the materials from the April 2003 social worker were in "wide disagreement" with respect to diagnosis and these records also contained information considerably at variance with standard diagnostic procedures and practices and that these records were essentially unhelpful in any overview of the Veteran.

For these reasons the Board finds the August 2009 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current acquired psychiatric disabilities are related to service on a direct basis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, the Board has placed greater probative weight on the August 2009 VA opinion.  Given that the most probative opinion is against a finding of a relationship between an acquired psychiatric disability and service, the Board finds that service connection is not warranted.

As noted above, in its December 2016 remand, the Board noted that the August 2009 VA examiner was unable to review and consider the Veteran's service personnel records.

As a result, in its December 2016 remand, the Board attempted to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, but the Veteran failed to show for his scheduled appointments.  As a result, the Board has adjudicated the issue on appeal based upon the evidence that is currently of record.  See, Wood; supra.

The Board also notes that multiple treatment records have diagnosed the Veteran with alcohol and cocaine dependence.  The Board notes that service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability., 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  See Allen, 237 F.3d at 1381.

However, as noted above, while the Veteran has a diagnosis of alcohol and drug dependence, there is no competent evidence that these disabilities are secondary to or is caused by a service-connected disorder and the Veteran also does not have a service-connected disability.

The Board notes the Veteran's contentions regarding the etiology of his claimed an acquired psychiatric disability, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disability, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the claimed acquired psychiatric disorder, to include PTSD disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the August 2009 VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran's assertions that there is a relationship between his claimed an acquired psychiatric disability, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder, PTSD, bipolar disorder, adjustment disorder, and generalized anxiety disorder is denied.



_______________________________           ______________________________    
            MICHAEL LANE 		                          C. TRUEBA
              Veterans Law Judge, 			          Veterans Law Judge, 
         Board of Veterans' Appeals                             Board of Veterans' Appeals



__________________________________
DAVID L. WIGHT
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


